TIERONE BANK
THIRD AMENDED AND RESTATED
CONSULTATION PLAN FOR DIRECTORS


FOREWORD

TierOne Bank (“Bank”), hereby approves and adopts this TierOne Bank Third
Amended and Restated Consultation Plan for Directors (“Plan”) effective as of
December 1, 2004 (the “Effective Date”).

The Plan is intended to promote the interests of the Bank by providing: (i) an
added incentive to continue service to the Bank, (ii) for the continued advice
of retiring members of its Board of Directors, and (iii) eligible Directors with
retirement income.

This Plan, upon its Effective Date, hereby amends, restates and supersedes all
prior plans of the Bank purporting to grant benefits of a similar nature to its
present or retiring Directors, and specifically supersedes and replaces Board
Resolution BD 04-7-21.


SECTION 1
DEFINITIONS

As used herein, the following terms shall have the following respective
meanings, unless a different meaning is required by the context:

1.1 “Bank” means TierOne Bank, a federal savings bank or its
successor-in-interest.


1.2 “Beneficiary” means the one person designated by the Participant on the
Beneficiary designation form to receive benefits, if any, to which the
Participant was entitled at the time of the Participant’s death. If there is no
valid Beneficiary designation form on file at the time of the Participant’s
death, the participant’s Spouse shall be the Beneficiary, if living.


1.3 “Board of Directors” means the Board of Directors of the Bank or its
successor-in-interest.


1.4 “Chairman” means any member of the Board of Directors who was formally
elected and served the Board of Directors of the Bank as its Chairman for at
least three (3) years of Service.


--------------------------------------------------------------------------------

1.5 “Change of Control” means an event of a nature that results in a Change of
Control of (a) the Bank within the meaning of the Home Owner’s Loan Act of 1933,
as amended, and the regulations promulgated by the OTS, as in effect on the date
hereof, or (b) the Holding Company based upon any of the following: (i) the
acquisition of control of the Holding Company as defined in 12 C.F.R. §574.4, or
any successor thereto, unless a presumption of control is successfully rebutted
or unless the transaction is exempted by 12 C.F.R. §574.3(c)(vii), or any
successor thereto; (ii) an event that would be required to be reported in
response to either Item 1(a) of Form 8-K or Item 6(e) of Schedule 14A of
Regulation 14A pursuant to the Exchange Act or any successor to such respective
items, whether or not any class of securities of the Holding Company is
registered under the Exchange Act; or (iii) any “person” (as such term is used
in Sections 13(d) and 14(d) of the Exchange Act) is or becomes the “beneficial
owner” (as defined in Rule 13d-3 under the Exchange Act), directly or
indirectly, of securities of the Holding Company representing 20% or more of the
combined voting power of the Holding Company’s then outstanding securities
except for any securities purchased by the Holding Company or the Bank.


1.6 “Code” mean the Internal Revenue Code of 1986, as amended.


1.7 “Committee” means the Committee designated by the Board of Directors to
administer the Plan pursuant to Section 5.


1.8 “Consulting Agreement” means the consulting agreement by and between a
Participant and the Bank after such Participant ceases to be a Director pursuant
to which the Participant agrees to provide consulting services to the Bank as,
and if, requested from time to time by the Board of Directors, not to exceed
four (4) days each month, provided that to the extent a Participant does not
provide services to the Bank under the Consulting Agreement during any month
during the term of the Consulting Agreement or provides less than four (4) days
of services during any such month, such non-provided days shall accumulate and
carryover; however, the Participant shall not be obligated in any month during
the term of the Consulting Agreement to provide more than twelve (12) days of
consulting services and any accumulated days of consulting services existing on
the termination of the Consulting Agreement shall lapse.


1.9 “Director” means a member of the Board of Directors of the Bank.


2

--------------------------------------------------------------------------------

1.10 “Disability” means a physical or mental condition of a Participant,
resulting from a bodily injury or disease or mental disorder, which renders a
Participant incapable of continuing the further performance of the Participant’s
normal employment activities with his/her Employer. A Participant who has been
determined to be disabled for purposes of receiving benefits under a long-term
disability plan maintained by his/her Employer shall be automatically designated
as a “Disabled Participant.” If his/her Employer does not maintain a long-term
disability plan, the Committee, in its sole and absolute discretion, shall
determine if a Participant is “Disabled” for purposes of the Plan.


1.11 “Effective Date” means the date reflected in the first sentence of this
Plan.


1.12 “Holding Company” means TierOne Corporation, the parent corporation of the
Bank.


1.13 “Participant” means a Director or former Director who participates in the
Plan pursuant to Section 2.


1.14 “Plan” means the TierOne Bank Third Amended and Restated Consultation Plan
for Directors as herein set forth, and as may be amended from time to time.


1.15 “Retirement Date” means the date on which the Participant actually
terminates providing Service, including termination thereof based upon the death
or disability of the Participant, a Change of Control, or otherwise by the
action of the Participant or the Bank.


1.16 “Service” means membership on the Board of Directors as a Director,
including membership on the Board of Directors as a Director prior to the
Effective Date.


1.17 “Spouse” means the spouse of a Participant at the Participant's date of
death.


Except where otherwise clearly indicated by the context, any masculine
terminology used herein shall include the feminine and vice versa and the
definition of any term herein in the singular shall include the plural and vice
versa.

3

--------------------------------------------------------------------------------


SECTION 2
PARTICIPATION

2.1 Commencement of Participation.


  All Directors are and shall become Participants in the Plan. All new Directors
shall become Participants immediately upon the commencement of the individual’s
Service as a Director.


2.2 Continuation of Participation.


  A Director who has become a Participant shall continue as a Participant as
long as he or she continues to be a Director or is entitled to benefits under
the Plan.



SECTION 3
RETIREMENT BENEFITS

3.1 Entitlement to Benefits.


  (a) A Participant who:

  (i) has ten (10) or more years of Service as of the Participant’s Retirement
Date; and

  (ii) if requested by the Board of Directors or the Bank, executes the
Consulting Agreement within 30 days after the Participant’s Retirement Date; and

  (iii) provided a Consulting Agreement is executed by the Participant as
provided herein, continues to provide the services agreed to in the Consulting
Agreement, unless relieved of such services through the judgment of the Board of
Directors under Section 4.2 of the Plan.


  shall have a vested right to receive retirement benefits determined under the
first sentence of Section 3.2 below.


  (b) A Participant who:

  (i) has five (5) or more years, but less than ten (10) years, of Service as of
the Participant’s Retirement Date; and


4

--------------------------------------------------------------------------------

  (ii) if requested by the Board of Directors or the Bank, executes the
Consulting Agreement within 30 days after the Participant’s Retirement Date; and

  (iii) provided a Consulting Agreement is executed by the Participant as
provided herein, continues to provide the services agreed to in the Consulting
Agreement, unless relieved of such services through the judgment of the Board of
Directors under Section 4.2 of the Plan.

  shall have a vested right to receive fifty percent (50%) of the retirement
benefits determined under the first sentence of Section 3.2 below.


  (c) In the event a Participant does not satisfy any of the requirements of
Sections 3.1(a) or 3.1(b) above as of the Participant’s Retirement Date and the
Participant terminates Service because of a Change of Control while actively
serving as a member of the Board of Directors, such Participant shall have a
vested right to receive fifty percent (50%) of the retirement benefits
determined under the first sentence of Section 3.2 below.


  (d) Notwithstanding the foregoing, no benefits may be paid to a Participant if
a cease and desist order has been entered by the Office of Thrift Supervision
(“OTS”) or any other regulatory body or agency regulating the activities of the
Bank requiring the Participant to cease participating in the affairs of the
Bank.


3.2 Amount of Benefits.


  The annual benefit payable under the provisions of Sections 3.1(a) above to a
Participant each year shall be equal to the average of the annual monthly Board
fees and yearly retainer, if any, paid to the Participant for the last three (3)
years of Service prior to the Retirement Date, as reduced by the following
percentage for each respective such year:


Year Percent Reduction Year 1   0% Year 2 20% Year 3 40% Year 4 60% Year 5 80%

5

--------------------------------------------------------------------------------

The annual benefit payable under the provisions of Sections 3.1(b) or 3.1(c)
above to a Participant for each such respective year shall be equal to fifty
percent (50%) of the amount determined in the first sentence of this Section 3.2
above.

3.3 Extra Chairman Benefits.


  An additional benefit in the same amount as paid to retired Participants shall
be paid to any Participant who also served as a Chairman, as defined in Section
1. This benefit is paid to a retired Chairman in addition to the Benefits paid
as a retired Participant.


3.4 Duration of Benefits.


  Retirement benefits determined under Section 3.2 shall be paid monthly, in
installments of 1/12th the annual amount, commencing on the Participant’s
Retirement Date for a maximum of five (5) years.


3.5 Post Retirement Date Death Benefit.


  If a Participant dies: (i) after the Participant’s Retirement Date, but while
still a Participant in this Plan and prior to receiving five (5) years of
Benefit participation under the Plan, or (ii) while serving as a Director who
satisfies any of the requirements of Section 3.1 above, any remaining unpaid
benefits or benefits payable under Section 3.2 above shall be paid to the
Participant’s Beneficiary in monthly installments. If a Participant’s
Beneficiary should die prior to receiving all of the benefits to which he or she
otherwise would have been entitled under this Section 3.5, no remaining benefits
shall be paid and the Bank shall be discharged of all further obligations of any
kind.


3.6 Suspension of Benefits.


  Notwithstanding the foregoing, no payments or portions thereof shall be made
under this Plan if such payment or portion thereof would result in the Bank
failing to meet its minimum capital requirements. Any payments or portions
thereof which have been suspended shall remain suspended until such time as
their payment would not result in a failure to meet the Bank’s minimum capital
requirements. Any portion of benefit payments which have not been suspended will
be paid on an equitable basis, pro rata based upon amounts due each Participant
or Beneficiary, among all eligible Participants and Beneficiaries.


6

--------------------------------------------------------------------------------

3.7 Unfunded Plan.


  The Plan is intended to constitute an “unfunded” plan for the payment of
deferred compensation. With respect to any payments not yet made to a
Participant, nothing contained herein shall give any such Participant any rights
that are greater than those of a general creditor of the Bank. In its sole
discretion, the Board of Directors may authorize the creation of trusts or other
arrangements to meet the obligations created under the Plan.



SECTION 4
MISCELLANEOUS

4.1 Restriction Against Assignment.


  It is a condition of the Plan, and all rights of each Participant shall be
subject thereto, that no right or interest of any Participant in the Plan and no
benefit payable under the Plan shall be subject in any manner to anticipation,
alienation, sale, transfer, assignment, pledge, encumbrance, or charge, and any
action by way of anticipating, alienating, selling, transferring, assigning,
pledging, encumbering, or charging the same shall be void and of no effect; nor
shall any such right, interest or benefit be in any manner liable for or subject
to the debts, contracts, liabilities, engagements, or torts of the person
entitled to such right, interest or benefit, except as specifically provided in
this Plan.


4.2 Payments in the Event of Incompetence.


  If any person entitled to receive any benefits hereunder is, in the judgment
of the Committee, legally, physically, or mentally incapable of personally
receiving and receipting for any distribution, the Committee may direct that any
distribution due such person, unless claim has been made therefor by a duly
appointed legal representative, be made to his or her spouse, children or other
dependents, or to a person with whom he or she resides, and any other
distribution so made shall be a complete discharge of the liabilities of the
Plan.


4.3 No Right to Continue as Director.


  The establishment of the Plan shall not be construed as conferring any rights
upon any Director for continuation of service as a Director, nor shall it be
construed as limiting in any way the right of the Bank to treat him without
regard to the effect which such treatment might have upon him as a Participant
under the Plan.


7

--------------------------------------------------------------------------------

4.4 Discharge of Plan Obligations.


  The determination of the Committee as to the identity of the proper payee of
any benefit payment and the amount properly payable shall be conclusive, and
payments in accordance with such determination shall constitute a complete
discharge of all obligations on account thereof.


4.5 Confidentiality.


  It is a condition of the Plan that each Participant shall keep confidential
and shall not disclose to any third party or use for Participant’s own benefit
or the benefit of any third party, without the prior written consent of the
Bank, any information, data, trade secrets, know-how, processes, procedures,
methods, discoveries, or improvements of the Bank of which Participant learns or
discovers as a result of such Participant’s (i) Service or (ii) provision of
services under such Participant’s Consulting Agreement. The parties hereby agree
and acknowledge that all documents or plans either owned or possessed by the
Bank are, and shall be and remain the sole and exclusive property of the Bank
for all purposes and at all times. Participant’s and any Beneficiary’s rights
under or pursuant to the Plan shall be subject to compliance by the Participant
and the Beneficiary with the terms and provisions hereof.


4.6 Agreement Not to Compete.


  It is a condition of the Plan that no Participant shall during the
Participant’s term as a Director or during the term of such Participant’s
Consulting Agreement, without the prior express written consent of the Bank in
each instance, directly or indirectly, engage in any business or activity
competitive with or adverse to the business or welfare of the Bank (as
determined by the Committee), whether as a proprietor, partner, member, manager,
joint venturer, agent, representative, employee, consultant, officer,
shareholder or director of a corporation, limited liability company, partnership
or other entity. Participant’s and any Beneficiary’s rights under or pursuant to
the Plan shall be subject to compliance by the Participant with the terms and
provisions hereof.



SECTION 5
ADMINISTRATION OF THE PLAN

5.1 Administration of the Plan.


  Administration of the Plan shall be the responsibility of the Committee.


8

--------------------------------------------------------------------------------

5.2 Responsibility of Committee.


  The Committee shall be responsible for the administration, operation and
interpretation of the Plan. The Committee shall establish rules from time to
time for the transaction of its business. It shall have the exclusive right to
interpret the Plan and to decide any and all matters arising thereunder or in
connection with the administration of the Plan, and it shall endeavor to act,
whether by general rules or by particular decisions, so as not to discriminate
in favor of any person or class of person. Such decisions, actions and records
of the Committee shall be conclusive and binding upon the Bank and all persons
having or claiming to have any right or interest in or under the Plan.


5.3 Claims Procedure.


  In the event that any Participant or other payee claims to be entitled to a
benefit under the Plan, and the Committee determines that such claim should be
denied in whole or in part, the Committee shall, in writing, notify such
claimant within 90 days of receipt of such claim that his or her claim has been
denied, setting forth the specific reasons for such denial. Such notification
shall be written in a manner reasonably expected to be understood by such
Participant or other payee and shall set forth the pertinent sections of the
Plan relied on, and where appropriate, an explanation of how the claimant can
obtain review of such denial. Within 60 days after receipt of such notice, such
claimant may request, by mailing or delivery of written notice to the Committee,
a review by the Committee of the decision denying the claim. If the claimant
fails to request such a review within such 60 day period, it shall be
conclusively determined for all purposes of this Plan that the denial of such
claim by the Committee is correct. If such claimant requests a review within
such 60 day period, the Participant or other payee shall have 30 days after
filing a request for review to submit additional written material in support of
the claim. Within 60 days after the later of its receipt of the request for
review or the request to submit additional written material, the Committee shall
determine whether such denial of the claim was correct and shall notify such
claimant in writing of its determination. If such determination is favorable to
the claimant, it shall be binding and conclusive. If such determination is
adverse to such claimant, it shall be binding and conclusive unless the claimant
notifies the Committee within 90 days after the mailing or delivery to him or
her by the Committee of its determination, that the claimant intends to
institute legal proceedings challenging the determination of the Committee, and
actually institutes such legal proceedings within 180 days after such mailing or
delivery.


9

--------------------------------------------------------------------------------

5.4 Limitation on Liability.


  The Committee shall not be liable for any act or omission on its part,
excepting only its own willful misconduct or gross negligence or except as
otherwise expressly provided by applicable law. To the extent permitted by
applicable law, and not otherwise covered by insurance, the Bank shall indemnify
and save harmless the Committee members against any and all claims, demands,
suits or proceedings in connection with the Plan that may be brought by
Participants or by any other person, corporation, entity, government or agency
thereof; provided, however that such indemnification shall not apply with
respect to acts or omissions of willful misconduct or gross negligence. The
Board of Directors, at the expense of the Bank, may settle such claim or demand
asserted, or suit or proceedings brought, against the Committee when such
settlement appears to be in the best interest of the Bank.


5.5 Agent for Service of Process.


  The Committee or such other person as may from time to time be designated by
the Committee shall be the agent for service of process under the Plan.



SECTION 6
AMENDMENT OF THE PLAN

6.1 Plan Amendments.


  This Plan may be wholly or partially amended or otherwise modified at any time
by the Board of Directors, provided, however, that no amendment or modification
shall have any retroactive effect so as to deprive any person of any benefit
already vested or accrued without the consent of such person.



SECTION 7
DISCONTINUANCE OF THE PLAN

7.1 Termination of Plan.


  The Plan may be terminated at any time by the Board of Directors by written
notice to the Committee at the time acting hereunder. In the event of the
termination of the Plan, Participants with a vested right under Section 3.1 of
the Plan shall continue to receive benefits as described herein under all the
terms of this Plan. No person who at the time of the termination of this Plan
does not then have a fully vested right or who is otherwise ineligible for
payment of benefits shall receive any benefit under this Plan.


10

--------------------------------------------------------------------------------


SECTION 8
CONSTRUCTION OF THE PLAN

8.1 Construction of the Plan.


  The validity of the Plan or any of the provisions thereof shall be determined
under and shall be construed according to the laws of the State of Nebraska.


8.2 Headings.


  Headings or titles to sections or paragraphs in this document are for
convenience of reference only and are not part of the Plan for any other
purposes.


8.3 Supersede Prior Plans.


  Upon the Effective Date of the Plan, all prior plans or arrangements are
hereby amended, restated and superseded by this Plan, and the Plan specifically
supersedes and replaces Board Resolution BD 04-7-21.


IN WITNESS WHEREOF, and as evidence of the adoption of the Plan by the Board of
Directors of the Bank, the Bank has caused the same to be signed by its officer
duly authorized, and its corporate seal to be affixed hereto.

ATTEST: TIERONE BANK

/s/ Judith A. Klinkman By:  /s/ Gilbert G. Lundstrom Assistant Secretary
        Chairman and Chief Executive Officer









Third Amended Restated Consultation Plan for Directors

11

--------------------------------------------------------------------------------


TIERONE BANK
THIRD AMENDED AND RESTATED
CONSULTATION PLAN FOR DIRECTORS


DESIGNATION OF BENEFICIARY

I hereby designate the one following named beneficiary to receive from the Third
Amended and Restated Consultation Plan For Directors of TierOne Bank (the
“Plan”) any amounts payable pursuant to said Plan by reason of my death:

  Beneficiary


______________________________________
Name

______________________________________________________________
Address                      Street                      City
                      State

______________________________________ ______________________________________
Social Security Number Date of Birth

Further, that it shall be the responsibility of said beneficiary to notify the
Corporate Secretary at the home office of the Bank of any change in address.

Further, unless I have a Designation of Beneficiary in effect at the time an
amount becomes payable to a Beneficiary, that amount will be paid in accordance
with Section 1.2 of the Plan.

Further, that upon the death of the Beneficiary, no remaining benefits will be
paid.

______________________________________ Director
  ______________________________________ Social Security Number

Date Accepted______________________________

By:_______________________________________
Title:______________________________________